MEMORANDUM **
Wilber Bravo and Silvia Esperanza Bravo, and their children Silvia Ireri Bravo Mendez and Karari Uatzami Bravo Mendez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny in part and dismiss in part the petition for review.
The petitioners’ opening brief fails to address how the BIA erred in denying their motion to reopen on the basis that their voluntary departure period had expired, making them ineligible for cancellation of removal. The petitioners have thereby waived any challenge to the only decision before us. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived).
To the extent the petitioners challenge the BIA’s underlying order dismissing *548their appeal from the immigration judge’s decision denying cancellation of removal, we lack jurisdiction because the instant petition for review is not timely as to that order. See id. at 1258.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.